DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 16/160886 filed on March 16, 2022.
	

Status of Claims
	Claims 21-25 are new.
	Claims 15 and 17 are cancelled.
	Claims 1-14,16 and 21-25 are pending.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14,16 and 21-24 have been considered but are not persuasive. 

On Pg. 12 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “With reference specifically to in response to receiving the query, retrieving the instant answer due to the instant answer being linked to the query, wherein the instant answer is retrieved for inclusion in the SERP, neither Li nor Brill contemplate retrieving an instant answer (that is separate from other search results) based upon a query. In contrast, as noted above, Li is directed towards receiving a query and classifying the query as belonging to a blacklist, such that a search is never performed using the query. Li does not mention instant answers or distinguish between typical, ranked search results and instant answers. Brill is also silent as to any sort of instant answer being linked to a query, where the instant answer is different from conventional search results (the claim later recites "search results identified based upon the query", which cannot be interpreted as being the same as an instant answer that is linked to the query). Thus, the combination of Li and Brill fails to disclose the features of claim 1 highlighted above.”

Examiner replies that Brill does teach this concept. Par. 0042-0043 Brill discloses suppressing query results after the results are returned to the user. The results are post processed through a filtering system. The filtering system maps the query context to answers that were previously trained and stored. The results are suppressed by comparing the results to the model to identify non-relevant results and the non-relevant results are suppressed or provided after the relevant search results. The identified non-relevant data is seen as the matching pattern rule.

On Pg. 12-13 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Reference is now made to suppressing the instant answer from a curated position having enhanced prominence within the SERP, wherein the instant answer is suppressed based upon: 1) the query being included in a query blacklist; 2) the query corresponding to a predefined pattern; 3) metadata assigned to the instant answer matching a predefined rule; or 4) the instant answer including information that is duplicative to the information in the entity description. As noted previously, as the cited references do not mention the possibility of a SERP including an instant answer, such references cannot suggest suppressing an instant answer in the SERP. In addition, while Li describes a query blacklist, Li teaches preventing a search  from being conducted when a blacklisted query is received, which is distinct from performing a search and then subsequently suppressing a search result. Further, as noted previously, Brill describes a filter that can be trained to detect features of data that differentiate between relevant and non-relevant data. The filter of Brill does not contemplate a query when determining whether a search result is relevant; instead, the filter uses previous identifications of data that is relevant and not relevant. Moreover, since the references do not contemplate an instant answer, the references cannot suggest considering metadata assigned to an instant answer when suppressing an instant answer. Finally, Conrad describes identifying the same document when such document is returned by different information sources. Conrad, however, does not teach determining whether content in an instant answer and content in an entity description are duplicative, and suppressing the instant answer when the content in the instant answer and entity description are duplicative. Thus, the references do not suggest the features of claim 1 referenced above”

Examiner replies that Brill does teach this concept. Par. 0042-0043 Brill discloses suppressing query results after the results are returned to the user. The results are post processed through a filtering system. The filtering system maps the query context to answers that were previously trained and stored. The results are suppressed by comparing the results to the model to identify non-relevant results and the non-relevant results are suppressed or provided after the relevant search results. The identified non-relevant data is seen as the matching pattern rule. The non-relevant results are deemed to be non-relevant during the post processing of search results. Suppressed results are seen as non-relevant to the viewer because the results are not being viewed. Therefore relevant results are being viewed.


Applicant
Applicant is encouraged to contact the Examiner in hopes of progressing the application in light of compact prosecution.



	
Claim Rejections - 35 U.S.C. §103
2.	The following is a quotation of AIA  35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
3.	Claims 11 and 21-25 is rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Li, et al., US 2018/0218079, in view of Brill U.S. Patent Application Publication No. 2004/0260695 (herein as ‘Brill’).

As to claim 11, Li teaches a method for suppressing an instant answer designated for inclusion in a search engine results page (SERP), the method comprising:
Li ¶2 Li ¶26  teaches a blacklist for suppressing query answers [answers are a form of query results];
Li does not teach but Brill teaches receiving a query, wherein the instant answer is linked to the query (Par. 0042 and Par. 0043 Brill disclose a learning set that associates data with a search context);.
Li ¶26
In response to receiving the query, retrieving the instant answer due to the instant answer being linked to the query, wherein the instant answer is retrieved for inclusion in the SERP (Par. 0042 and Par. 0043 Brill disclose a post query process that process the returned results by associating the query text with relevant results. The post processing uses a filter system that matches query content with relevant data post receiving search results);
Li and Brill are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the query processing of Li to include the result suppressing of Brill, to allow specialized results based upon a user’s needs. The suggestion/motivation to combine is that it would be obvious to try in order to produce the best results (Par. 0002-0005 Brill);
Li teaches retrieving a candidate query answer previously associated with the query;
Li ¶26 teaches retrieving query results from a query-answer mapping data structure, at least for advertising: “in response to a search query, a first set of keywords is determined based on the search query, where the keywords include search terms specified in the search query and keywords semantically related to the search terms. The first set of keywords are then matched with another set or sets of keywords (e.g., bidwords) associated with one or more content providers (e.g., advertisers). If there is a match, a corresponding content item or items are identified and retrieved from auxiliary content database 131. There may be a query keyword to content provider keyword matching data structure or table (not shown) for matching purposes.”
Li does not teach but Brill teaches subsequent to retrieving the instant answer, suppressing the instant answer from a curated position having enhanced prominence within search the SERP based upon
1) the query having a predefined pattern;
(Par. 0043 Brill discloses suppressing query results after the results are returned to the user. The results are suppressed by comparing the results to the model to identify non-relevant results and the non-relevant results are suppressed or provided after the relevant search results. The identified non-relevant data is seen as the matching pattern rule);
Li and Brill are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the query processing of Li to include the result suppressing of Brill, to allow specialized results based upon a user’s needs. The suggestion/motivation to combine is that it would be obvious to try in order to produce the best results (Par. 0002-0005 Brill). 
or 2) metadata for the instant answer triggers a predefined rule;
Li ¶29 teaches a website rule
and returning the SERP, wherein the SERP comprises search results identified based upon the query but fails to include the instant answer in the curated position.
(Par. 0043 Brill discloses suppressing query results after the results are returned to the user. The results are suppressed by comparing the results to the model to identify non-relevant results and the non-relevant results are suppressed or provided after the relevant search results);

	As to claim 21 Li teaches a computing system comprising: a processor (Par. 0035 Li discloses a processor);
and memory storing instructions that, when executed by the processor, cause the processor to perform acts comprising (Par. 0035 Li discloses a memory);
Li does not teach but Brill teaches receiving a query, wherein the query pertains to an entity; identifying an instant answer based upon the query, wherein the instant answer is mapped to the query in a database that links instant answers to queries (Par. 0042 and Par. 0043 Brill disclose a post query process that process the returned results by associating the query text with relevant results. The post processing uses a filter system that matches query content with relevant data post receiving search results.  The answers are linked query text);
Li and Brill are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the query processing of Li to include the result suppressing of Brill, to allow specialized results based upon a user’s needs. The suggestion/motivation to combine is that it would be obvious to try in order to produce the best results (Par. 0002-0005 Brill). 
Li teaches and further wherein the instant answer is identified for inclusion in a search engine results page (SERP) to be presented to a user who submitted the query; 
(Par. 0042 and Par. 0043 Brill disclose a learning set that associates data with a search context);.
Li ¶26
identifying an entity description for the entity, wherein the entity description is identified based upon the query, wherein the entity description includes information about the entity, and further wherein the entity description is identified for inclusion in the SERP Li ¶26 teaches retrieving query results from a query-answer mapping data structure, at least for advertising: “in response to a search query, a first set of keywords is determined based on the search query, where the keywords include search terms specified in the search query and keywords semantically related to the search terms. The first set of keywords are then matched with another set or sets of keywords (e.g., bidwords) associated with one or more content providers (e.g., advertisers). If there is a match, a corresponding content item or items are identified and retrieved from auxiliary content database 131. There may be a query keyword to content provider keyword matching data structure or table (not shown) for matching purposes.”
 
determining that the information about the entity in the entity description is duplicative to the information included in the instant answer; based upon the information about the entity in the entity description being determined to be duplicative to the information included in the instant answer, suppressing one of the instant answer or the entity description from being included in the SERP and returning the SERP subsequent to suppressing the one of the instant answer or the entity description, wherein the returned SERP includes either the instant answer or the entity description but not both the instant answer and the entity description  (Par. 0043 Brill discloses suppressing query results after the results are returned to the user. The results are suppressed by comparing the results to the model to identify non-relevant results and the non-relevant results are suppressed or provided after the relevant search results).

As to claim 22 Li in combination with Brill teaches each and every limitation. 
In addition Brill teaches wherein the instant answer is suppressed (Par. 0042 and Par. 0043 Brill disclose a post query process that processes the returned results by associating the query text with relevant results. The non-relevant results are removed).

As to claim 23 Li in combination with Brill teaches each and every limitation. 
In addition Brill teaches wherein the entity description is suppressed (Par. 0042 and Par. 0043 Brill disclose a post query process that processes the returned results by associating the query text with relevant results. The non-relevant results are removed).

As to claim 24 Li in combination with Brill teaches each and every limitation. 
In addition Brill teaches the acts further comprising identifying a ranked list of search results based upon the query, wherein the SERP includes the ranked list of search results (Par. 0033 Brill discloses providing filtered (suppressed) and ranked results to the user).

As to claim 25 Li in combination with Brill teaches each and every limitation. 
In addition Brill teaches wherein the instant answer is suppressed based upon the instant answer including information that is duplicative to the information in the entity description  (Par. 0043 Brill discloses suppressing query results after the results are returned to the user. The results are suppressed by comparing the results to the model to identify non-relevant results and the non-relevant results are suppressed or provided after the relevant search results).


4.	Claims 1-3, 7-8, and 12 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Li, et al., US 2018/0218079, in view of Conrad, et al., 20060041597, Brill U.S. Patent Application Publication No. 2004/0260695 (herein as ‘Brill’).

	As to claim 1, Li teaches a method for suppressing an instant answer designated for inclusion in search results,
Li ¶2 teaches a blacklist for suppressing query answers [answers are a form of query results]
the method comprising:
receiving a query;  based upon the query, identifying an instant answer for inclusion in the SERP, wherein the query is mapped to the instant answer in a mapping database, the mapping database maps queries to instant answers (Par. 0042 and Par. 0043 Brill disclose a post query process that process the returned results by associating the query text with relevant results. The post processing uses a filter system that matches query content with relevant data post receiving search results);
Li and Brill are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the query processing of Li to include the result suppressing of Brill, to allow specialized results based upon a user’s needs. The suggestion/motivation to combine is that it would be obvious to try in order to produce the best results (Par. 0002-0005 Brill);


 based upon the query, identifying an entity description for inclusion in the SERP, wherein the entity description includes information about an entity that pertains to the query; based upon the query, identifying search results for inclusion in the SERP Li ¶26 teaches retrieving query results from a query-answer mapping data structure, at least for advertising: “in response to a search query, a first set of keywords is determined based on the search query, where the keywords include search terms specified in the search query and keywords semantically related to the search terms. The first set of keywords are then matched with another set or sets of keywords (e.g., bidwords) associated with one or more content providers (e.g., advertisers). If there is a match, a corresponding content item or items are identified and retrieved from auxiliary content database 131. There may be a query keyword to content provider keyword matching data structure or table (not shown) for matching purposes.”
suppressing the instant answer from a curated position
[examiner interprets “curated position” as ranked position related to a search results list on a page; “suppressing” is equivalent to lowering rank of answer or blocking/removing it altogether; please see the instant specification at ¶10 describing “suppression” as equivalent to the common search results term for lower ranking/re-ranking: “demoting”] having enhanced prominence within the SERP, wherein the instant answer is suppressed based upon
1) the query being included in a query blacklist;
Li ¶27 and Li Fig. 4 label 403 teaches blocking query results based on a blacklist: “Analysis module 121 then performs a lookup operation in phrase blacklist 122 to determine whether phrase blacklist contains at least one of the phrases associated with the search query”
Li does not teach but Brill teaches 2) the query corresponding to a  predefined a pattern;
(Par. 0043 Brill discloses suppressing query results after the results are returned to the user. The results are suppressed by comparing the results to the model to identify non-relevant results and the non-relevant results are suppressed or provided after the relevant search results. The identified non-relevant data is seen as the matching pattern rule);
Li and Brill are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the query processing of Li to include the result suppressing of Brill, to allow specialized results based upon a user’s needs. The suggestion/motivation to combine is that it would be obvious to try in order to produce the best results (Par. 0002-0005 Brill). 
	Li teaches 3) metadata assigned to the instant answer matching a predefined rule;
Li ¶29 teaches a website rule
or 4) the instant query answer including information that is duplicative to the information in the entity description;
Li may not teach explicitly every element of these limitations as disclosed by Conrad: Conrad at Abstract and ¶21 teach suppression of substantially similar (termed “duplicate”) retrieved document results, where the result snippets, such as a “query answer” or “entity description,” that correspond to the documents, would likewise be substantially similar: duplicate documents are presented or suppressed in search results. … The term "duplicate" generally means any document having a substantial amount of content in common with at least one other document … deem those documents that surpass a threshold level of overlap among these sets of rarest terms as "fuzzy" duplicates
Brill teaches and returning the SERP, the SERP including the entity description and the search results but failing to include the instant answer in the curated position due to the instant answer being suppressed.
(Par. 0043 Brill discloses suppressing query results after the results are returned to the user. The results are suppressed by comparing the results to the model to identify non-relevant results and the non-relevant results are suppressed or provided after the relevant search results);

	As to claim 2, the combination of Li, Conrad and Brill teaches the method of claim 1. Li further teaches: further comprising receiving a user disapproval signal pertaining to the query and adding the query to the query blacklist responsive to receiving the user disapproval signal.
Li ¶38 teaches adding blacklist entries from user posts and phrases from intranets
Li Fig. 5 label 503 teaches social community input

	As to claim 3, the combination of Li, Conrad and Brill teaches the method of claim 1. Li further teaches: further comprising receiving a plurality of user disapproval signals pertaining to queries and identifying the predefined patter based upon the queries the plurality of user disapproval signals
Li ¶¶27,38, and Li Fig. 5 label 503 [i.e., claim 3 is rejected on the same grounds as claim 2 because adding a blacklist entry adds a pattern rule, i.e., the “rule” is “a match for the added entry;” likewise for any whitelist entry; the instant specification at ¶30 states: “Pattern rules are rules for suppressing a query based on text content of the query and/or answer … As a non-limiting example, a pattern rule may be configured to match one or more obscene phrases”]

	As to claim 7, the combination of Li, Conrad and Brill teaches the method of claim 1. Li further teaches: wherein the information included in the instant answer is determined to be duplicative to the information in the entity description based upon operation of a natural language processing machine that asses a natural language similarity of the information included in the  answer to the information in the entity description.
Li ¶27 teaches a natural language similarity method, “latent semantic analysis”

	As to claim 8, the combination of Li, Conrad and Brill teaches the method of claim 1. Li further teaches: wherein the rule is configured identify a website corresponding to the instant answer based on one or more of a timestamp of the website, a URL of the website, metadata of the website, or content of the website.
Li ¶¶24-33 teaches a URL


	As to claim 12, Li in combination with Brill teaches the method of claim 11, further comprising recognizing a computer-readable entity description for the query.
Li ¶26 teaches a query result, i.e., an entity description for the query.
However, Li may not teach explicitly every element of these limitations as disclosed by Brill: 
receiving a second query, wherein a second instant answer is linked to the second query; in response to receiving the second query, retrieving the second instant answer due to the second instant answer being linked to the second query, wherein the second instant answer is retrieved for inclusion in a second SERP; (Par. 0042 and Par. 0043 Brill disclose a post query process that process the returned results by associating the query text with relevant results. The post processing uses a filter system that matches query content with relevant data post receiving search results.  The answers are linked query text);
Li and Brill are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the query processing of Li to include the result suppressing of Brill, to allow specialized results based upon a user’s needs. The suggestion/motivation to combine is that it would be obvious to try in order to produce the best results (Par. 0002-0005 Brill). 
in response to receiving the second query, identifying an entity description for inclusion in the second SERP, wherein the entity description is identified based upon the query, and further wherein the entity description includes information for an entity that pertains to the query; determining that the information for the entity in the entity description is duplicative to information included in the second instant answer; suppressing the second instant answer from being included in the second SERP due to the information for the entity in the entity description being duplicative to the information included in the second instant answer and returning the second SERP, wherein the second SERP includes the entity description but fails to include the second instant answer   (Par. 0043 Brill discloses suppressing query results after the results are returned to the user. The results are suppressed by comparing the results to the model to identify non-relevant results and the non-relevant results are suppressed or provided after the relevant search results).

5.	Claim 13 is rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Li, et al., US 2018/0218079, in view of Conrad, et al., 20060041597, Brill U.S. Patent Application Publication No. 2004/0260695 (herein as ‘Brill’).


	As to claim 13, the combination of Li, Conrad and Brill teaches the method of claim 12. Conrad further teaches: wherein the candidate query answer is dynamically suppressed from the curated position within the SERP.
Conrad at Abstract and ¶21 teach suppression of substantially similar (termed “duplicate”) retrieved document results, where the result snippets, such as a “query answer” or “entity description,” that correspond to the documents, would likewise be substantially similar: duplicate documents are presented or suppressed in search results. … The term "duplicate" generally means any document having a substantial amount of content in common with at least one other document … deem those documents that surpass a threshold level of overlap among these sets of rarest terms as "fuzzy" duplicates
It would have been obvious to a person having ordinary skill in the art, having the teachings of Li and Conrad before the effective filing date of the claimed invention, to combine their processing methods because both references teach computer search methods. I.e., the references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Li with Conrad to improve the relevance of results because “searches conducted against news or other databases frequently provide results that include duplicate documents--that is, documents that are completely or substantially identical to each other. … Accordingly, the present inventors recognized a need to effectively address how information-retrieval systems, such as the Westlaw system, handle the existence of duplicate documents in their document collections, and more importantly within the search results of their users” (Conrad ¶¶5-6).


5.	Claims 4-6 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Li, et al., US 2018/0218079, in view of Conrad, et al., 2006/0041597, Brill U.S. Patent Application Publication No. 2004/0260695 (herein as ‘Brill’), in further view of Tiedemann, Automatic Construction of Weighted String Similarity Measures, 1999, 

	As to claim 4, the combination of Li, Conrad and Brill teaches the method of claim 1. However, the combination may not teach explicitly every element of these limitations as disclosed by Tiedemann: wherein the information included in the instant answer is determined to be duplicative to the information in the entity based upon a ratio of A) a length of a longest common subsequence between information in the entity description and the information included in the instant answer, to B) a length of the information in the instant answer.
Tiedemann, §§1-2, et seq., teaches similar variations of longest common subsequence ratio

It would have been obvious to a person having ordinary skill in the art, having the teachings of Li and Tiedemann before the effective filing date of the claimed invention, to combine their processing methods because Li teaches search methods that rely on matching text strings to determine string similarity, and Tiedemann discloses a commonly used technique for measuring string similarity (Tiedemann §1). I.e., the references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Li with Tiedemann “in order to improve the recognition of string similarity” (Tiedemann §5).

	As to claim 5, the combination of Li and Conrad teaches the method of claim 1. However, the combination may not teach explicitly every element of these limitations as disclosed by Tiedemann: wherein the information included in the instant answer is determined to be duplicative to the information in the entity description based upon a ratio of A) a length of a list of common tokens between the information in the entity description and the information included in the instant answer, to B) a length of the information included in the instant answer.
Tiedemann, §§1-2, et seq. obvious variations of longest common subsequence ratio.

	As to claim 6, the combination of Li and Conrad teaches the method of claim 1. However, the combination may not teach explicitly every element of these limitations as disclosed by Tiedemann: wherein the information included in the instant answer is determined to be duplicative to the information in the entity description based upon a length of a list of common tokens between the information in the entity description and the information included in the instant answer equaling a length of the query.
Tiedemann, §§1-2, et seq. obvious variations of longest common subsequence ratio

6.	Claims 9-10 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Li, et al., US 2018/0218079, in view of Conrad, et al., 2006/0041597, Brill U.S. Patent Application Publication No. 2004/0260695 (herein as ‘Brill’), in further view of Roman, et al., US 2013/0304742.

	As to claim 9, the combination of Li, Conrad and Brill teaches the method of claim 1. However, the combination may not teach explicitly every element of these limitations as disclosed by Roman: wherein the query is determined to correspond to the predefined patter based upon parsing of the query according to a regular expression specification.
Roman ¶77 teaches patterns can take the form of regular expressions , and Roman ¶¶171-172 teaches rule databases storing filter patterns and parsers for performing syntactic analysis to extract text

It would have been obvious to a person having ordinary skill in the art, having the teachings of Li and Roman before the effective filing date of the claimed invention, to combine their processing methods because Li teaches search method filtering and Roman teaches hardware-accelerated context-sensitive filtering. The references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Li with Roman because “A variety of techniques can be used for filtering. Hardware acceleration can be used to provide superior performance” (Roman ¶4).

	As to claim 10, the combination of Li, Conrad and Brill teaches the method of claim 1. However, the combination may not teach explicitly every element of these limitations as disclosed by Roman: wherein the predefined pattern includes a textual pattern, and further wherein the query is determined to correspond to the predefined patter based the query including the textual pattern.
Roman ¶¶134-135 teach sentence structure pattern matching that identifies the start and ending index of paragraphs, sentences and clauses in the original text.

7.	Claims 14-16 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Li, et al., US 2018/0218079, in view of Conrad, et al., 2006/0041597, Brill U.S. Patent Application Publication No. 2004/0260695 (herein as ‘Brill’) in further view of Wei, US 2018/0181677.

	As to claim 14, the combination of Li, Conrad and Brill teaches the method of claim 13. However, the combination may not teach explicitly every element of these limitations as disclosed by Wei: wherein the entity description in the returned second SERP is positioned at a second, different curated position in the returned second SERP.
Wei ¶33-35 and Fig. 2 teach relative curated positioning of answers, entity descriptions, and non-curated results

It would have been obvious to a person having ordinary skill in the art, having the teachings of Li and Wei before the effective filing date of the claimed invention, to combine their processing methods because Li teaches searching and Wei teaches search display methods. The references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Li with Wei to “improve the search efficiency and the user experience” (Wei ¶5).

	
	As to claim 16, Li, Conrad, Brill and Wei teaches the method of claim 15. Li further teaches: wherein search results include an entity description
Li ¶56 teaches audio devices for input and output



Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cone et al. U.S. Patent Application Publication No. 2006/0026147 (herein as ‘Cone’). Cone discloses Aa adaptive search engine (1) having a plurality of data items (4) from one or more data sources (5) stored in at least one database searchable by a search query (6) of a least one keyword (7) to produce a corresponding ranked search result listing (8) of data items (4), said search engine having a plurality of selectable filters (9) applicable by the search engine and/or the user to filter at least a portion (10) of the data items (4) of the search result listing (8), characterised in that said search engine records an association between a filter (9) applied to a search query (6) and a data item (4) selected by a user from said filtered portion (10) of the corresponding search result listing (8), wherein each recorded association contributes to the weighting given by the search engine (1) to application of said filter (9) in a subsequent search for at least one keyword (7) of said search query (6).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  June 20, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159